           Case 4:18-cv-00538-JM Document 82 Filed 09/25/19 Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   WESTERN DIVISION

MARIO BAILEY, Individually and on                                                         PLAINTIFF
Behalf of All Others Similarly Situated

V.                                     NO. 4:18-cv-538-JM

NEW AGE DISTRIBUTING, INC.                                                             DEFENDANT


                            BRIEF IN SUPPORT OF DEFENDANT’S
                            MOTION FOR SUMMARY JUDGMENT

         Defendant New Age Distributing, Inc. (“New Age”), by and through its counsel, Brian A.

Vandiver, a partner in the law firm of Cox, Sterling, McClure & Vandiver, PLLC, for its Brief in

Support of Defendant’s Motion for Summary Judgment pursuant to Local Rule 7.2, states:

                                 I.      STATEMENT OF FACTS

         Please see Defendant’s Statement of Facts incorporated by reference.

                                        II.     ARGUMENT

         The Eighth Circuit summarized the law regarding summary judgment in employment

cases:

         Summary judgment is proper if the pleadings, the discovery and disclosure
         materials on file, and any affidavits show that there is no genuine issue as to any
         material fact and that the movant is entitled to judgment as a matter of law. The
         movant bears the initial responsibility of informing the district court of the basis
         for its motion, and must identify those portions of [the record] ... which it believes
         demonstrate the absence of a genuine issue of material fact. If the movant does
         so, the nonmovant must respond by submitting evidentiary materials that set out
         specific facts showing that there is a genuine issue for trial. On a motion for
         summary judgment, facts must be viewed in the light most favorable to the
         nonmoving party only if there is a genuine dispute as to those facts. . . . The
         nonmovant must do more than simply show that there is some metaphysical doubt
         as to the material facts, and must come forward with specific facts showing that
         there is a genuine issue for trial. Where the record taken as a whole could not
         lead a rational trier of fact to find for the nonmoving party, there is no genuine
         issue for trial. . . . [Previous Eighth Circuit panel statements] asserting a different

                                                    1
          Case 4:18-cv-00538-JM Document 82 Filed 09/25/19 Page 2 of 15




       standard of review for summary judgment in employment discrimination cases are
       contrary to Supreme Court precedent. The Court has reiterated that district courts
       should not treat discrimination differently from other ultimate questions of fact.
       In a landmark case, the Court wrote: Summary judgment procedure is properly
       regarded not as a disfavored procedural shortcut, but rather as an integral part of
       the Federal Rules as a whole, which are designed to secure the just, speedy and
       inexpensive determination of every action. Because summary judgment is not
       disfavored and is designed for every action, panel statements to the contrary are
       unauthorized and should not be followed. There is no discrimination case
       exception to the application of summary judgment, which is a useful pretrial tool
       to determine whether any case, including one alleging discrimination, merits a
       trial.

Torgerson v. City of Rochester, 643 F.3d 1031, 1042-43 (8th Cir. 2011) (en banc) (internal

citations and quotations omitted).

       The Arkansas Minimum Wage Act (“AMWA”) relies on federal precedent established

under the Fair Labor Standards Act (“FLSA”) in interpreting and applying the provisions of the

AMWA. Ark. Admin. Code 010.14-11. Plaintiffs who sue for unpaid overtime have the burden of

proving that they performed work for which they were not properly compensated. Holaway v.

Stratasys, Inc., 771 F.3d 1057, 1059 (8th Cir. 2014). General allegations couched in base assertions

and vague testimony that fails to reference specific days and hours worked fail to meet “even the

relaxed evidentiary standards.” Id. at 1059-1060.

       If Plaintiffs identify a factual dispute, “a disputed fact alone will not defeat summary

judgment.” Torgerson, 643 F.3d 1031, 1042 (8th Cir. 2011). Rather, “there must be a genuine

issue of material fact.” Id. (citing Liberty Lobby, 477 U.S. at 247–48). “To be material, a fact

‘must affect the outcome of the suit under the governing law.’” Id. The “essential inquiry” at the

summary stage, when viewing the record as a whole, is whether the evidence is “so one-sided that

is does not present a significant disagreement to require submission to the jury.” Torgerson, 643

F.3d at 1052. Speculation and conjecture are insufficient to defeat summary judgment. Gannon

Int'l, Ltd. v. Blocker, 684 F.3d 785, 794 (8th Cir. 2012).

                                                  2
          Case 4:18-cv-00538-JM Document 82 Filed 09/25/19 Page 3 of 15




A.      Plaintiffs’ Evidence is Insufficient

        An employee who brings suit under the FLSA for unpaid overtime compensation has the

burden of proving that they performed work for which they were not properly compensated.

Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 686-87 (1946). Employers are required to

keep records of wages and hours. 29 U.S.C. § 211(c). If an employer fails to maintain accurate

time records, the employee is relieved of proving the exact extent of uncompensated work and is

given a relaxed evidentiary standard. Carmody v. Kan. City Bd. of Police Comm'rs, 713 F.3d 401,

406 (8th Cir. 2013). The relaxed standard is met if an employee has sufficient evidence to show

the amount and extent of work “as a matter of just and reasonable inference.” Id. While the burden

may be relaxed, it is not eliminated, and the employees must still prove the existence of damages.

Id. at 407.

        Plaintiffs have failed to establish sufficient evidence even under the more relaxed standard.

General allegations couched in bare assertions and vague testimony that fails to reference specific

days and hours worked fails to meet “even the relaxed evidentiary standard.” Holaway v. Stratasys,

Inc., 771 F.3d 1057, 1059-60 (8th Cir. 2014). Even when an employee gives an estimate of hours

worked every week, they are still required to provide a meaningful explanation of how they arrived

at the estimate. Id. at 1060. When the employee can only provide vague testimony that fails to

reference specific days, then the employee fails to supply a meaningful explanation. Id.

        In Thompson v. Shock, this Court explained that plaintiffs must still provide details, even

under the relaxed evidentiary standard, that would allow a fact-finder to determine a plaintiff

worked beyond forty hours in any specific week of employment. Thompson v. Shock, No. 4:13-

cv-735-KGB, 2015 U.S. Dist. LEXIS 81902, at *39 (E.D. Ark. June 24, 2015). That court ruled

that Thompson fail to meet the realized evidentiary standard because Thompson provided



                                                  3
          Case 4:18-cv-00538-JM Document 82 Filed 09/25/19 Page 4 of 15




“contradictory and bare assertions of how he spent his time on-call and of his overtime hours

worked while he was on call.” Id. at *40. The Thompson court emphasized that Thompson failed

to point out any specific week he worked beyond forty hours without being paid for it, just as

plaintiffs in this case are unable to identify a specific week they worked beyond forty hours. Id.

       An employee is not able to demonstrate the amount of overtime he worked when he did

not keep notes contemporaneously and he admits that he has no notes, nor other objective evidence,

demonstrating the amount of overtime worked. Zhou v. IBM, No. 15-CV-1027-LRR, 2017 U.S.

Dist. LEXIS 48547, at *64 (N.D. Iowa Mar. 31, 2017). Zhou was unable to meet even the relaxed

evidentiary standard because he could only demonstrate the amount of uncompensated time based

on mere approximation or guesswork. Id. at *66. Like in Zhou, the allegations in this case are

unsupported by anything other than Plaintiffs’ own self-serving statements, and therefore they

cannot meet even the relaxed evidentiary standard.

       Over-inclusivity, such as not excluding weeks with holidays or weeks an employee takes

time off, undermines the sufficiency of overtime evidence even when the relaxed evidentiary

standard is employed. Rickard v. Hennepin Home Health Care, Inc., No. 15-CV-3224

(JNE/KMM), 2016 U.S. Dist. LEXIS 143757, at *8 (D. Minn. Oct. 17, 2016). The Rickard court

explained that blanket statements made by the employee, such as the employee claiming they never

took a lunch break, constituted vague and contradictory evidence that failed to meet the evidentiary

standard. Id. Rickard was unable to describe what tasks she performed while claiming she could

not take breaks, nor could she describe how much time was spent on each task, just like Plaintiffs

in this case cannot proffer evidence of how they worked nonstop each day of the week without

ever taking a day off work or time off for a break. Id. The Rickard court correctly held that the




                                                 4
          Case 4:18-cv-00538-JM Document 82 Filed 09/25/19 Page 5 of 15




employee provided “no meaningful details”, and that these unsupported estimations were

insufficient even though Rickard was not held to precision in estimating overtime. Id. at *9.

       Dalton involved an employee who was unable to survive summary judgment because she

conceded she had no documentation showing her hours for any specific week and she was unable

to cite an example of a week she worked more than forty hours. Dalton v. Hennepin Home Health

Care, Inc., No. 15-cv-1566 (JNE/KMM), 2016 U.S. Dist. LEXIS 108765, at *6 (D. Minn. Aug.

16, 2016). Like Plaintiffs in this case who cannot point to a single week where they worked

overtime, Dalton gave general estimate of hours worked a week, but admitted the hours varied

from week to week. Id. at *5. Plaintiffs’ complete inability to identify a specific week they worked

overtime, while instead alleging that they worked overtime every week, is fatal and renders them

unable to meet either evidentiary standard.

       In Santiago, the plaintiff was unable to provide any documentation detailing his days or

hours worked, nor could he provide details which would allow a jury to determine he worked

beyond forty hours in any specific week. Santiago v. Saunders, No. 14-61505-CIV-MORE, 2015

U.S. Dist. LEXIS 93999, at *6-7 (S.D. Fla. July 20, 2015). The Santiago court noted it joined

many others when it ruled that the plaintiff could not satisfy the relaxed evidentiary standard when

the employee could not explain even the vaguest details of the time he worked. Id. at *7. As was

the case with Plaintiffs in this case, Santiago’s testimony was rebuffed by two former coworkers

who contradicted Santiago’s testimony that he did not miss lunch and that he was always working.

Id. at *8. These rebuttals, combined with Santiago’s imprecise guesswork, made Santiago’s proof

insufficient to establish Santiago had satisfied the relaxed evidentiary burden. These facts are

analogous because Plaintiffs only have estimates created by guesswork and cannot provide any

documents to support the vague estimates. Furthermore, Plaintiffs’ guesswork is contradicted by



                                                 5
          Case 4:18-cv-00538-JM Document 82 Filed 09/25/19 Page 6 of 15




former coworkers and supervisors regarding the alleged amount of overtime that Plaintiffs claimed

they worked. Therefore, this Court should join the many others that have found such vague, bare,

and contradicted assertions are insufficient to satisfy the relaxed evidentiary standard.

        None of the Plaintiffs are able to lend specificity to their estimates, as required by the

FLSA. Lindsay v. Clear Wireless LLC, No. 13-834(DSD/FLN), 2016 U.S. Dist. LEXIS 31663, at

*24 (D. Minn. Mar. 10, 2016). In Lindsay, the employee’s lack of specificity, combined with the

fact none of Lindsay’s testimony was corroborated by other sources, led the court to rule that he

could not succeed on his claims as a matter of law. Id. Broad statements to describe how

estimations on the average amount of hours work were created, especially when the broad

statements cannot identify what activities were performed or which weeks overtime was worked,

is considered too vague to serve as sufficient evidence. Id. at *27. Plaintiffs in this case are plagued

by similar instances of inability to be specific regarding what work was performed and when the

work was performed.

        There must be corroborating testimony from witnesses or documentation to support

overtime claims for a plaintiff to prevail on a FLSA claim. Vanhorn v. Tasneem Enter., No.

4:13cv722, 2015 U.S. Dist. LEXIS 179579, at *8 (E.D. Ark. May 13, 2015). Furthermore, this

Court noted that the damages calculations changed throughout the case, which the Court ruled

created an issue of inconsistent evidence that would not allow a fact finder to determine the

plaintiff to show a just and reasonable inference of hours worked. Id. Plaintiffs in this case have

given several damages calculations that have changed throughout the present case. Plaintiffs’

Supplemental Disclosures, Plaintiffs’ First Amended Supplemental Disclosures, and Plaintiffs’

Second Amended Supplemental Disclosures, attached as Exhibit F to Defendant’s Motion for

Summary Judgment. These updated damage calculations create an issue of inconsistent evidence



                                                   6
          Case 4:18-cv-00538-JM Document 82 Filed 09/25/19 Page 7 of 15




similar to the one referenced in Vanhorn. Similarly, as in Vanhorn, no Plaintiffs can provide

witness testimony or documentation to support their overtime claims. Unsubstantiated testimony

is insufficient to allow a fact-finder to find overtime hours as a matter of a just and reasonable

inference. Pena v. Kindler, 187 F. Supp. 3d 1070, 1079 (D. Minn. 2016). Therefore, the Court is

unable to determine the amount of work as a matter of just and reasonable inference, and the

Plaintiffs should be found to have failed to satisfy its burden.

       Other district courts in various circuits have concurred with the Holaway precedent in the

Eighth Circuit. DiSantis ruled that an employee who testified that they worked overtime every

week is merely putting forth “vague, conclusory, and speculative testimony” to support their claim.

DiSantis v. Morgan Props. Payroll Servs., No. 09-6153, 2010 U.S. Dist. LEXIS 96838, at *39

(E.D. Pa. Sep. 16, 2010). In that case, the court ruled that the plaintiff did not meet the relaxed

burden when she could not provide a factual foundation for her estimate. Id. at *40. Plaintiffs in

this case are completely unable to meet the “concrete particulars” required under both evidentiary

standards, and instead can only provide guesswork. Kolesnikow v. Hudson Valley Hosp. Ctr., 622

F. Supp. 2d 98, 119 (S.D.N.Y. 2009).

       It is telling that no Plaintiffs have brought forth any other witnesses to support their claims

that they worked unpaid overtime. When an employee relies solely on their own testimony to

establish the amount of hours worked, instead of producing documents or additional witnesses,

they fail to come forward with sufficient and credible evidence. Robinson v. Roberts Hotels Mgmt.

Detroit, LLC, Civil Action No. 14-13899, 2016 U.S. Dist. LEXIS 390, at *15 (E.D. Mich. Jan. 5,

2016). Plaintiffs have not produced any witnesses to support their claims that they worked any

unpaid overtime, let alone the levels they have alleged. Instead, Defendant has produced several

former coworkers that contradicted Plaintiffs’ self-serving testimony. Declaration of Kevin



                                                  7
          Case 4:18-cv-00538-JM Document 82 Filed 09/25/19 Page 8 of 15




Glason, attached as Exhibit D to Defendant’s Motion for Summary Judgment; and Declaration of

Bryan Wilson, attached as Exhibit E to Defendant’s Motion for Summary Judgment.

       Courts have ruled that the employee has not met their burden when they primarily rely on

their memory. Brown v. DS Servs. of Am., Inc., 246 F. Supp. 3d 1206, 1221 (N.D. Ill. 2017).

Brown, like the Plaintiffs, gave an estimate for how much overtime she worked in a given time

period, but she was unable to provide a basis for why she estimated the time as she did. Id. An

employee is permitted to rely on their memory when they can point to “triggering factors” that

could establish why they think they worked overtime a certain amount, such as missing a child’s

play, but when there is no evidence of the triggering factor, then any assertions are mere

speculation. Id. at 1222. Plaintiff’s allegations are completely devoid of any references to

triggering factors that could explain their estimates, and therefore their speculation is insufficient.

Blakes v. Ill. Bell Tel. Co., 75 F. Supp. 3d 792, 820 (N.D. Ill. 2014).

       The above cases all demonstrate why Plaintiffs’ allegations are insufficient for this Court

to find the amount and extent of uncompensated work as a matter of just and reasonable inference.

The court found in Thompson that bare assertions regarding the number of hours worked constitute

insufficient evidence. Plaintiffs have provided estimates that are merely guesswork. Plaintiffs

allege that they worked the entire time after arriving at Defendant’s facility, but no Plaintiff can

give any specific facts regarding how often they did any type of work.

       Furthermore, Plaintiffs’ testimony suffers from over-inclusivity. The “estimates” purport

to be numbers of hours worked every week. However, these time periods would have included

holidays in which Plaintiffs would have performed no work at all. The estimations, or guesswork,

were too vague to take these sorts of specificities into account, especially considering when the

Driers and Helpers would switch from route to route each day or week. These estimations do not



                                                  8
          Case 4:18-cv-00538-JM Document 82 Filed 09/25/19 Page 9 of 15




allow a finding of the amount and extent of uncompensated work as a matter of just and reasonable

inference.

       Plaintiffs have their allegations contradicted by their former coworkers. Not only are

Plaintiffs unable to provide any corroborating documentation to support their assertions, but their

self-serving testimony is directly refuted by their former coworkers and supervisors. The

declarations form the former coworkers are consistent with the declaration given by New Age’s

supervisors. Plaintiffs can only speak broadly about their alleged hours worked because they

cannot provide a fair and reasonable inference for this Court to use.

       The utter lack of corroborating evidence, whether it be documentation in the form of

contemporaneous notes or additional witnesses, renders Plaintiffs unable to show the amount and

extent of uncompensated work as a matter of just and reasonable inference. Plaintiffs are unable

to meet even the relaxed evidentiary standard because they can only rely on vague testimony, bare

assertions, and contradicted testimony.

       There are nineteen (19) delivery routes that the company uses to deliver products to

customers. These Routes have numbers, and they are Route 11, Route 15, Route 20, Route 30,

Route 42, Route 50, Route 60, Route 70, Route 80, Route 90, Route 100, Route 200, Route 300,

Route 400, Route 500, Route 600, Route 700, Route 800, and Route 901. These routes all go to

different geographic locations. New Age services customers in a variety of cities, including Little

Rock, Conway, Pine Bluff, Hot Springs, and Cabot. Frantz Decl., at ¶ 14; Davis Decl., at ¶ 14;

Pumphrey Decl., at ¶ 15; Glason Decl., at ¶ 16; Wilson Decl., at ¶ 16. Of these nineteen (19) routes,

five (5) of the routes include days where a Driver could potentially work more than eight (8) hours

in a single day. However, Route 901 would never have a Driver work over forty (40) hours in a

single week. Route 901 can take up to 10 (ten) hours on Monday, but it is less than six (6) hours



                                                 9
         Case 4:18-cv-00538-JM Document 82 Filed 09/25/19 Page 10 of 15




on Tuesday and is less than eight (8) hours on Friday. The Driver on that route will work a different

route that takes less than eight (8) hours to deliver on the two days of the week. Frantz Decl., at ¶

15; Davis Decl., at ¶ 15; Pumphrey Decl., at ¶ 16; Glason Decl., at ¶ 17; Wilson Decl., at ¶ 17.

       The remaining four routes that include days where the route could take more than eight (8)

hours to complete are Route 15, Route 30, Route 90, and Route 400. Frantz Decl., at ¶ 16; Davis

Decl., at ¶ 16; Pumphrey Decl., at ¶ 17; Glason Decl., at ¶ 18; Wilson Decl., at ¶ 18. 22. But

Plaintiffs have no specific evidence that any Plaintiff ever actually worked over forty (40) hours

in any week.

       It would have been impossible for all other opt-in Plaintiffs that worked as Drivers to have

ever worked more than forty (40) hours in a week if they did not work on Routes 15, Route 30,

Route 90, and Route 400. These Drivers who could not have worked more than forty (40) hours in

a week are: James Crumpton, Ryan Goins, Imarcus Ewing, Buster Hunter, Keith Hatton, Jr., Kevin

Gee, Ryan Scott, Javii Goins, Fonzell Jones, William Courtney, Lakendrick Jackson, Joseph

Muldrow, Stevie Walker, Bernard Roseby, Christopher Williams, Sr., Sherman Avery, Kavin

Bizzell, Larry Jackson, Joshua Lee, Terrell Parker, Brent Williams, Carl Kelly, Justin Holloman,

Leeroy Blackmon, Tommie Keener, and Austin Lewis. Frantz Decl., at ¶ 21; Davis Decl., at ¶ 21;

Pumphrey Decl., at ¶ 22; Glason Decl., at ¶ 23; Wilson Decl., at ¶ 23.

B.     Fifteen Plaintiffs Lack Evidence Altogether

       An employee can prevail on a FLSA overtime compensation claim if he can show that he

worked hours for which he was not paid. Weber v. Fowler Foods, Inc., No. 3:18CV00150 JM,

2019 U.S. Dist. LEXIS 118023, at *3 (E.D. Ark. July 16, 2019) (citing Blevins v. City of Plainview,

2013 U.S. Dist. LEXIS 203221, 2013 WL 12136539, at *4 (E.D.Ark. Sept. 16, 2013)). Sixteen of

the Plaintiffs cannot provide any payroll records to show they worked hours for which they were



                                                 10
         Case 4:18-cv-00538-JM Document 82 Filed 09/25/19 Page 11 of 15




paid or not paid, because these sixteen Plaintiffs do not have payroll records that document their

pay. Joshua Lee, Terrell Parker, Ivan Roseby, Brent Williams, Shecarl Johnson, Carl Kelly, Keith

McGee, Justin Holloman, Vida Davis, Thadeus Hamilton, Leeroy Blackmon, Roger Gale, Otha

Hall, Monty Butler, Tommie Keener, and Austin Lewis are unable to prove they even performed

work.

        There is zero documentary evidence that these Plaintiffs can provide to the Court in order

to support their claims under the FLSA, and therefore they should each be dismissed with

prejudice. The only evidence these Plaintiffs can provide is self-supporting testimony based purely

on speculation and guesswork. The fifteen Plaintiffs have failed to provide any details that would

allow a jury to determine that these Plaintiffs worked more than forty hours in any specific week,

or how to calculate their alleged damages.

C.      No Helpers have Ever Worked Overtime in a Week

        The opt-in Plaintiffs include nine individuals who only worked as Helpers, and never

worked as Drivers. Mark Bowen, Felix Randoph, Antoine Eubanks, Kevin Pitts, D’Angelo Givens,

Brian Bell, Ivan Roseby, Keith McGee, Roger Gale, and Mario Bailey are Helpers that have opted-

in as Plaintiffs in this suit. Frantz Decl., at ¶ 12; Davis Decl., at ¶ 12; Pumphrey Decl., at ¶ 13;

Glason Decl., at ¶ 14; Wilson Decl., at ¶ 14. It is impossible for individuals who worked as Helpers

to have ever worked over forty hours in a workweek. Helpers never work more than eight (8) hours

in a single day because Helpers only go on trips in order to shorten the trips. New Age’s supervisors

assign a Helper to a route at the start of each workday. The supervisors are mindful of which

Helpers would have worked almost eight hours that week, in the event this ever occurs, and are

sure to assign any Helper who worked that much to short trips of six hours or less the other four

days of the week. Frantz Decl., at ¶ 11; Davis Decl., at ¶ 11; Pumphrey Decl., at ¶ 12; Glason



                                                 11
         Case 4:18-cv-00538-JM Document 82 Filed 09/25/19 Page 12 of 15




Decl., at ¶ 13; Wilson Decl., at ¶ 13. It is impossible for any of the ten Helpers to have worked

forty hours in a workweek, and that is why they have no evidence to support their claims. As such,

they should be dismissed with prejudice.

D.     Drivers are Exempt Employees

       An “employee employed in a bona fide administrative capacity” is an employee whose

primary duty is “the performance of office or non-manual work directly related to the management

or general business operations of the employer or the employer’s customers.” 29 C.F.R. §

541.200(a)(2). The employee must be compensated on a salary rate of not less than $455 per week.

Grage v. N. States Power Co., 813 F.3d 1051, 1055 (8th Cir. 2015). To qualify for the

administrative exemption, an employee’s primary duty must “include the exercise of discretion

and independent judgment with respect to matters of significance. 29 C.F.R. § 541.200(a)(3).

       The Drivers were paid a guaranteed flat weekly rate above $455.00 a week for entire weeks

worked during the entire Applicable Statutory Period. For example, Norvell Williams, a Driver,

was always paid in this manner. See Ex. G to Defendant’s Motion for Summary Judgment. The

primary duty of an employee’s job is the “principal, main, major or most important duty that the

employee performs.” 29 C.F.R. § 541.700(a). The phrase “directly related to the management or

general business operations” refers to the type of work performed by the employee. 29 C.F.R. §

541.201(a). Exercise of discretion and independent judgment involves “the comparison and the

evaluation of possible courses of conduct, and acting or making a decision after the various

possibilities have been considered.” 29 C.F.R. § 541.202(a). Matters of significance refers to the

level of importance or consequence of the work performed. Id. Employees can exercise discretion

and independent judgment “even if their choices are reviewed at a higher level.” 29 C.F.R. §

541.202(c).



                                               12
         Case 4:18-cv-00538-JM Document 82 Filed 09/25/19 Page 13 of 15




       Driver’s primary duty undoubtedly included the exercise of discretion and independent

judgment. The Drivers were in charge of planning their deliveries, deciding the best way to make

deliveries at each stop, and deploying the Helper with them in the manner in which the Driver saw

fit. Frantz Decl., at ¶ 9; Davis Decl., at ¶ 9; Pumphrey Decl., at ¶ 10; Glason Decl., at ¶ 11; Wilson

Decl., at ¶ 11. The Driver’s ability at these tasks related to the general business operations of the

employer. While the Helpers were not afforded any exercise of independent judgment, the Driver

had full control of how the produce was delivered on behalf of New Age. Frantz Decl., at ¶ 10;

Davis Decl., at ¶ 10; Pumphrey Decl., at ¶ 11; Glason Decl., at ¶ 12; Wilson Decl., at ¶ 12.

Therefore, the administrative exemption applies. To the extent the Court were to determine that

the Drivers are non-exempt employees, Defendant is entitled to the fluctuating workweek to

calculate any damages owed.

E.     Any Unpaid Overtime Hours are De Minimis

       Insubstantial periods of time beyond scheduled work hours, which cannot practically be

precisely recorded for payroll purposes, may be disregarded. 29 C.F.R. § 785.47. Courts consider

the following factors when determining whether the work performed is de minimis: 1) the amount

of time spent on the extra work; 2) the practical administrative difficulties of recording the

additional time; 3) the regularity with which the additional work is performed; and 4) the aggregate

amount of compensable time." Lyons v. Conagra Foods Packaged Foods LLC, 899 F.3d 567, 584

(8th Cir. 2018). Such tasks are typically only a few minutes in duration. Saunders v. John Morrell

& Co., No. C88-4143, 1992 U.S. Dist. LEXIS 21716, at *3 (N.D. Iowa Oct. 14, 1992). Plaintiffs

have been unable to establish the amount of additional work they performed for Defendant.

Defendant notes that if Plaintiffs performed work without being paid, such work would have had

to be de minimis, otherwise the Plaintiffs would have been paid for this time like they were paid



                                                 13
        Case 4:18-cv-00538-JM Document 82 Filed 09/25/19 Page 14 of 15




for their time otherwise. Even when aggregated, any extra work would still be far below a

substantial amount.

       WHEREFORE, Defendant New Age Distrusting Inc., respectfully requests that the Court

grant summary judgment and dismiss all claims against Defendant.




                                             14
        Case 4:18-cv-00538-JM Document 82 Filed 09/25/19 Page 15 of 15




                                           Respectfully Submitted,


                                           Brian A. Vandiver, Ark. Bar No. 2001078
                                           Cox, Sterling, McClure & Vandiver, PLLC
                                           8712 Counts Massie Road
                                           North Little Rock, AR 72113
                                           (501) 954-8073
                                           bavandiver@csmfirm.com
                                           Attorney for Defendant




                                CERTIFICATE OF SERVICE

       I, Brian A. Vandiver, do hereby certify that a true and correct copy of the foregoing
pleading was filed with the Clerk of Court and served via ECF to the following on this 25th day
of September, 2019:

Sean Short
Josh Sanford
Sanford Law Firm, PLLC
650 S. Shackleford, Suite 411
Little Rock, AR 72211
sean@sanfordlawfirm.com
josh@sanfordlawfirm.com


                                                   By:    Brian A. Vandiver




                                              15
